DETAILED ACTION 
This Office action has been issued in response to amendment filed November 25, 2020.  The appeal brief filed on 11/09/20, has been entered and acknowledged by the Examiner.
Claims 1-17 are pending.   
Response to Arguments
3.	Applicant’s remarks and arguments presented on 11/09/20 have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li, Yi (US 2009/0113475 A1), hereinafter Li in view of Porkaew et al., “Query Reformulation for Content Based Multimedia Retrieval on MARS”, University of Illinois 1998, hereinafter Porkaew. 
As for claim 1, Li teaches a method implemented by one or more processors, the method comprising: receiving a voice query of a user during streaming of multimedia content at a client device of the user, wherein the voice query is provided through voice input, and wherein the voice query includes a plurality of terms; extracting an entity associated with the multimedia content, wherein the entity includes at least one value characterizing at least one object represented in the multimedia content (see [0012], a viewer to select a searchable item and for the interactive video system, which include a timeline-based method, a speech recognition based method, [0016], speech recognition include voice command, [0033], searching, extracting information from the video program);
automatically generating…of the voice query based on the entity extracted from the multimedia content and based on one or more of the terms of the voice query, wherein automatically generating…of the voice query is performed based on the voice query being received from the user during the streaming of the multimedia content; providing…of the voice query to a search engine; providing, for presentation responsive to the voice query, a result from the search engine that is responsive to…of the voice query (see [0012], searching, playback video include timeline function, [0017], voce input, [0039], automatically allow viewers to refine their search, [0049], a TV show featuring famous golfers, in which two golfers Tiger Woods  and Phil Mickelson are defined as searchable items. When the viewer clicks on this frame, the interactive video server can't determine which golfer the viewer wants to select, so it lists both golfers name).
Li teaches the claimed invention including the limitations of voice query ([0011], [0012]) but does not explicitly teach the limitations of a rewrite of the voice query; the rewrite of the voice query. Although, Li teaches refine search ([0053]). However, in the same field of endeavor, Porkaew teaches the limitations of a rewrite of the voice query; the rewrite of the voice query (see Porkaew, abstract, query refinement framework implemented in the multimedia analysis). 
Li and Porkaew both references teach features that are directed to analogous art and they are from the same field of endeavor, such as searching, querying, scoring audio, video, multimedia contact. Streaming those contents.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Porkaew’s teaching to Li’s system for a query refinement framework which implemented on multimedia analysis and retrieval system, query representation modification, query reweighting. This, allows users to refine the query representation, allows users to obtain exact information that they need (see Porkaew, page 2). 
As for claim 11, 
		The limitations therein have substantially the same scope as claim 1 because claim 11 is a system claim for implementing those steps of claim 1. Therefore, claim 11 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Porkaew’s teaching to Li’s system for a query refinement framework which implemented on multimedia analysis and retrieval system, query representation modification, query reweighting. This, allows users to refine the query representation, allows users to obtain exact information that they need (see Porkaew, page 2). 
As for claim 17, 
		The limitations therein have substantially the same scope as claim 1 because claim 17 is a non-transitory machine-readable medium claim for implementing those steps of claim 1. Therefore, claim 17 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Porkaew’s teaching to Li’s system for a query refinement framework which implemented on multimedia analysis and retrieval system, query representation modification, query reweighting. This, allows users to refine the query representation, allows users to obtain exact information that they need (see Porkaew, page 2). 
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Porkaew teaches:
wherein extracting the entity comprises extracting the entity based on the entity being represented in the multimedia content at a time of receiving the voice query (see Li, [0012], [0016]; Also see, Porkaew, page 11, e.g. explored in each instance time). 
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Porkaew teaches:
wherein the multimedia content is a video (see Li, [0011]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Porkaew teaches:
wherein providing the result from the search engine that is responsive to the rewrite of the voice query comprises providing the result without suspending the streaming of the multimedia content (see Li, [0007]; Also see, Porkaew, page 2).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Porkaew teaches:
wherein providing the result from the search engine that is responsive to the rewrite of the query comprises providing the result for vocalization via a speaker of the client device (see Li, [0012]; Porkaew, section 2.1).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Porkaew teaches:
wherein extracting the entity associated with the multimedia content comprises: extracting the entity from metadata associated with the multimedia content (see Li, [0008]; Also see Porkaew, abstract). 
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Porkaew teaches:
wherein the at least one value characterizing the at least one object represented in the multimedia content is a name of a person represented in the multimedia content (see Li, [0007], [0049]; Also see Porkaew, section 3).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Porkaew teaches:
further comprising: automatically generating an additional rewrite of the voice query based on the entity extracted from the multimedia content and based on one or more of the terms of the voice query, wherein the additional rewrite of the voice query varies from the rewrite of the voice query; scoring the rewrite of the voice query and the additional rewrite of the voice query; and providing the result that is responsive to the rewrite of the voice query based on the scoring (see Li, [0039]; Also see Porkaew, abstract, page 9).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Porkaew teaches:
further comprising: extracting an additional entity associated with the multimedia content, wherein the additional entity is in addition to the entity; wherein automatically generating the rewrite of the voice query is further based on the additional entity associated with the multimedia content (see Li, [0039]; Also see, Porkaew, abstract. Fig. 5).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Porkaew teaches:
further comprising: extracting an additional entity associated with the multimedia content, wherein the additional entity is in addition to the entity: automatically generating an additional rewrite of the voice query based on the additional entity extracted from the multimedia content and based on one or more of the terms of the voice query, wherein the additional rewrite of the voice query varies from the rewrite of the voice query; scoring the rewrite of the voice query and the additional rewrite of the voice query; and providing the result that is responsive to the rewrite of the voice query based on the scoring (see Li, [0039], [0049]; Also see Porkaew, abstract, page 9, page 11-12, e.g. re-rank and re-weighting ).
Claims 12-16 correspond in scope to claims 4-10 and are similarly rejected.
Prior Arts
7.	US 2013/0086105 teaches voice directed query and contextual information, audio/video content represented from video stream [0004], [0049].
US 2010/0076840 teaches multimedia contact automatically generated by audio/video playback or streaming, rewrite the query [0056], [0085].    
Porkaew et al., “Query Reformulation for Content Based Multimedia Retrieval on MARS”, University of Illinois 1999, teaches query reformulation for multimedia retrieval from database management. User express information need in a precise query. An interface allows users to express their information by query refinement in the multimedia system (section 2.1).
Additional prior arts: US 2012/0323897, US 2013/0311504, US 2015/0206070, US 2002/0131641, these references also read the claim recited limitations. These references are state of the art at the time of the claimed invention. 

Conclusion
8.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
9.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
10.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154
2/26/21